DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 8-14 and 21-23 in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that Invention I, claim 8 has the same utility (i.e., to protect an electrical load via opening of the fuse at the weak spot in response to predetermined circuit conditions) … The weak spots of Invention II, claim 24 serve the same function and have the same utility, rather than a different utility, as the at least one weak spot recited in Invention I, Claim 8. Also, given that Invention I, claim 8 is broader than Invention II, claim 24 in the aspects cited in the Office Action, pertinent art considered in a thorough examination of the subject matter of Invention I would apply to the subject matter of Invention II such that no additional burden on the Office to examine both Inventions I and II would exist. 
This is not found persuasive because the subcombination, claim 24 has separate utility than the combination of clam 8 because claim 8 does not have the claim language of each of the plurality of perforations at each respective one of the multiple locations defines a plurality of weak spots of reduced cross sectional area in the undulating fuse element strip that respectively extends between adjacent ones of the plurality of perforations.  Further, as the applicant agreed that Invention I, claim 8 is broader than Invention II, claim 24, therefore the omission of details of the claimed subcombination of claim 24 in the .			
The requirement is still deemed proper and is therefore made FINAL.	

Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.

Claim Objections
Claims 22-23 are objected to under 37 CFR 1.75(c) as being in improper form because dependent claims 22 and 23 are dependent from same claim 22 and claim 23.  See MPEP § 608.01(n).  Accordingly, the claims 22-23 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 and 21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass, US 2015/0348732.
Regarding claim 8, Douglass discloses; a method of fabricating an electrical fuse (Fig. 2; 200 and ¶ 0031; power fuse) , said method comprising: 					forming at least one undulating fuse element strip (Fig. 7; 218, 220 and ¶ 0047; strip of electrically conductive material) having a pair of side edges (Fig. 7; side edges of strip 218, 220  at tabs 246), at least one weak spot (Fig. 7 and ¶ 0049; weak spots on planer section 240 of reduced cross-section area) between the side edges and a number of folds separating sloped sections (Fig. 7; 242, 244 and ¶ 0048; oblique sections) thereof; 											locally attaching an arc-quenching material (Fig. 7; 250 and ¶ 0052; arc barrier materials) applied as a liquid (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones) to the undulating fuse element strip adjacent at least one of the number of folds (Fig. 7; arc barrier 250 adjacent to  oblique section 242) and adjacent (Fig. 7; arc barrier 250 adjacent to weak spots on planer section 240) the at least one weak spot; and 													curing or permitting the liquid arc-quenching material to harden into a rigid or semi-rigid coating (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones, note; RTV stands for room temperature vulcanizing).
Regarding claim 9, Douglass discloses; locally attaching the arc-quenching material comprises locally attaching (Fig. 7; 250 and ¶ 0052; arc barrier materials attaching along the side edges of strip 218, 220 at tabs 246) the arc-quenching material to each of the pair of side edges.
Regarding claim 10, Douglass discloses; locally attaching the arc-quenching material to each of the pair of side edges comprises: 						dispensing the liquid arc-quenching material (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones, note; RTV stands for room temperature vulcanizing) at each of the pair of the side edges (Fig. 7; 250 and ¶ 0052; arc barrier materials attaching along the side edges of strip 218, 220 at tabs 246); or 				dipping the pair of side edges in a reservoir of the liquid arc-quenching material after attaching a removable mask to the undulating fuse element strip.
Regarding claim 11, Douglass discloses; forming an indented segment (Fig. 7; 242, 244 and ¶ 0048; oblique sections along the side edges of strip 218, 220 at tabs 246) along each of the pair of side edges near the at least one weak spot.
Regarding claim 12, Douglass discloses; covering at least one of the number of folds in the arc-quenching material coating (Fig. 8; 252 and ¶ 0054; coating).
Regarding claim 21, Douglass discloses; completely enclosing (Fig. 7; 250 and ¶ 0052; arc barrier materials encloses along the side edges of strip 218, 220 at tabs 246) a widthwise cross-section of the undulating fuse element strip with the locally attached arc-quenching material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass, US 2015/0348732, in view of Weiden, US 5559489.
Regarding claim 13, Douglass discloses; and applying the liquid arc-quenching material (Fig. 7; 250 and ¶ 0052; RTV silicones or UV curing silicones) to the undulating fuse element strip.										Douglass substantially discloses the invention with arc barrier but is silent about coupling a support structure to the undulating fuse element strip; applying the liquid arc-quenching material atop of the support structure. However Weiden teaches about the fuse holder 34 is secured to the base assembly 30 by abutting a flange 102 on an arc suppressor 104 (Fig. 4 and Col. 5; Ln. 25-27).								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Douglass by coupling a support structure to the undulating fuse element strip; applying the liquid arc-quenching material atop of the support structure, as taught by Weiden, provides a fuse holder for attachment to a fusible switch having one or more phases between the line and load side of a circuit (Col. 1; Ln. 52-55). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729